DETAILED ACTION
Applicants’ response filed 8/17/2022 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing corrections are accepted. 
Claims 1-5 and 7-11 are pending. 
Rejections under 35 USC 101 are maintained. 
Rejections under 35 USC 103 are presented in view of IDS filed 7/7/2022.
IDS filed 7/7/2022 has been considered. PTO-1449 is attached. 
Application is pending. 
Response to Arguments
Applicants’ arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Regarding rejections under 35 USC 101, claim 1 recites:

    PNG
    media_image1.png
    465
    640
    media_image1.png
    Greyscale


The claim is still directed to an abstract idea without significantly more. 
The method of claim 1 does not require any machine to implement any of the steps listed in the claim. 
Polar decoding a received signal which comprises of a plurality of bits 0s and 1s by calculating path metrics based on LLR values is something that one can perform by pen and paper. 
Therefore the claims do not recite anything more than the abstract idea of manipulating numbers/bits. 
The examples cited by the Applicants in the response are not relevant to the current claims. In some examples cited, there is actual hardware that is used in conjunction with the abstract idea (i.e., pages 13-14 of response). 
On page 12 of the arguments, Applicants refer to a “corresponding polar decoder” which is not stated in the claims. 
Corrections are requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raza et al. USPAP 20170149531A1 (herein: Raza).
As per claim 1, Raza substantially teaches (i.e., title and abstract) a method for polar decoding a received signal into a number, N, of bits with Successive Cancellation List, SCL, (i.e., Figure 5 and paragraphs 0046, 0047, 0057) comprising: determining at the i-th level of a binary tree for decoding the i-th bit of the N bits, where 1≤ i ≤N, and when the i-th bit is an information bit (i.e., Figure 6 and paragraphs 0060-0062), calculating a path metric for each of candidate paths at the i-th level, where Li-1 is an SCL size at the (i-1)-th level and Lo=1, the calculating the path metric for each of candidate paths comprises, for each of the candidate paths: calculating a Logarithmic Likelihood Ratio, LLR, and calculating the path metric based on the LLR (i.e., Figure 7 and paragraphs 0087-0099); setting an SCL size at the i-th level, Li, based on a statistical distribution of the path metrics calculated for the candidate paths (i.e., Figure 11 and paragraphs 0124-0128); and selecting Li surviving paths from the candidate paths based on their respective path metrics (i.e., Figure 11 and paragraphs 0124-0128).
Raza does not explicitly teach 2*Li-1candidate paths as stated in the claims of the present application. However Raza teaches (i.e., Figure 7 and paragraphs 0067-0072) to evaluate 2L paths for LLR metrics and sort to only keep the L most likely paths. The Examiner would like to point out that i-1 is a notation that refers to the previous location of i and does not change the overall concept of the decoding. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to calculate the path metric for each of the 2*Li-1 candidate paths as opposed to the 2L candidate paths. This would have been obvious to one having ordinary skill because one of ordinary skill would have recognized that calculating path metrics for 2L or 2Li-1 would have resulted in the same process and would have been an obvious engineering design choice. In both instances computational performance of the decoder would have increased by the same (i.e., paragraph 0071).
  As per claim 2, Raza substantially teaches, in view of above rejections, setting Li to be larger than Li-1 when a difference between the largest and the smallest of the path metrics calculated for the 2*Li-1 candidate paths is smaller than a first predetermined threshold, setting Li to be equal to M when a difference between the largest and the smallest of the M+1 largest path metrics among the path metrics calculated for the 2*Li-1 candidate paths is larger than a second predetermined threshold, where M<Li-1, and setting Li to be equal to Li-1 otherwise (i.e., Figure 11 and paragraphs 0123-0128).   
As per claim 3, Raza substantially teaches, in view of above rejections, setting Li = 2*Li-1; and/or setting Li to be equal to M comprises setting Li = M = Li-1/2 (i.e., Figure 7 and paragraphs 0076-0077).  
As per claim 4, Raza substantially teaches, in view of above rejections, wherein Li is set to be larger than Li-1 only when Li-1 is smaller than a maximum allowable value of SCL size, and/or Li is set to be equal to M only when Li-1>1 (i.e., Figure 7 and paragraphs 0076-0077).  
As per claim 5, Raza substantially teaches, in view of above rejections, the first predetermined threshold is smaller than the second predetermined threshold (i.e., Figure 5 and paragraphs 0063, 0122, 0126).  
As per claim 7, Raza substantially teaches, in view of above rejections, when the i-th bit is a frozen bit: setting Li to be equal to Li-1; and determining Li surviving paths for the frozen bit (i.e., Figure 5 and paragraph 0110).  
As per claim 8, Raza substantially teaches, in view of above rejections, applying a Cyclic Redundancy Check, CRC, to each of the LN surviving paths at the N-th level; and when only one of the LN surviving paths passes the CRC: determining N decoded bits from the one surviving path; when two or more of the LN surviving paths pass the CRC: determining N decoded bits from one of the two or more surviving paths that has the largest path metric among the two or more surviving paths; or when none of the LN surviving paths passes the CRC: determining N decoded bits from one of the LN surviving paths that has the largest path metric among the LN surviving paths (i.e., Figure 5 and paragraph 0046).  
As per claim 9, Raza substantially teaches, in view of above rejections, determining N decoded bits from one of the LN surviving paths that has the largest path metric (i.e., Figure 5 and paragraph 0063).  
As per claim 10, Raza substantially teaches, in view of above rejections, a polar decoder comprising a processor and a memory, the memory comprising instructions executable by the processor whereby the polar decoder is operative to perform the method according to claim 1 (i.e., Figure 5 and paragraph 0060).  
As per claim 11, Raza substantially teaches, in view of above rejections, a computer program product comprising a non-transitory computer readable storage medium having computer program instructions storedPage 6 of 16Attorney Docket No.: 1557B-353PUS (PEE1250USPC)U.S. Application No.: 17/297012 thereon, the computer program instructions, when executed by a processor in a polar decoder, causing the polar decoder to perform the method according to claim 1 (i.e., Figure 5 and paragraph 0138).
















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112